DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the communication filed on 12/18/2019; claim(s) 1- 20 is/are pending herein; claim(s) 1 & 11 is/are independent claim(s).
This application is a continuation-in-part of U.S. Patent Application No. 14/694,633, filed April 23, 2015.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/694,633, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
See attached PTO-413. Therefore, claims 1 & 11 are entitled to the filing date of April 23, 2015 accordance to the parent application 14/694,633.

A) However, with respect to claims 2 & 12 these claims require “decomposing a combined optimization problem for the waterside HVAC equipment and the airside HV AC equipment into a waterside dual subproblem for the waterside HV AC equipment and an airside dual subproblem for the airside HV AC equipment”.  While the parent application’633 discloses “decomposition module 438” in paras. 0141-0142,0145 (pgpub), it fails to disclose, accordance to requirement of 112(a), decomposing a combined optimization problem into “waterside dual subproblem for the waterside HV AC equipment and an airside dual subproblem for the airside HV AC equipment” as claimed. Similarly, while the application’609 also mentions of “optimization problem can be split into two cascaded subproblems” in para. 0071 of the corresponding pgpub (US 20150316902 A1), it fails to clarify such decomposed subproblems are “waterside dual subproblem” and “airside dual subproblem”.
Therefore, filing date of the claims 2- 4 & 12- 14 is accorded as filing date (i.e., 2019/12/18) of this CIP application. 
a thermal model of the building and a simplified resource consumption model for the waterside HV AC equipment as claimed. This feature is only disclosed in paras. 0008, 0018, of the instant application not nowhere mentioned in the parent application.
Therefore, filing date of the claims 5-7 & 15-17 is accorded as filing date (i.e., 2019/12/18) of this CIP application. 

C) Furthermore, with respect to claims 8 & 18, the parent application fails to disclose accordance to 112(a) the requirement of “using a simplified surrogate model of the waterside HVAC equipment and the airside HVAC equipment” as part of its optimization process within the first prediction horizon. This feature is disclosed in para. 0147 of the instant application but is not mentioned/disclosed in the parent application.
 Therefore, filing date of the claims 8-10& 18-20 is accorded as filing date (i.e., 2019/12/18) of this CIP application. 
In summary, claims 2- 10 & 12-20 are not entitled to the benefit of the prior application No. 14/694,633, filed April 23, 2015.

Claim Objections
Claims 10 & 20 objected to because of the following informalities:  
In claims 10, the phrase “the full model” should be “a full model” because claim 10 depends on claim 8 not the claim 9 that provides antecedent basis for this claim element.
Similar change is required in claim 20 for the claim element “the full model” because this claim depends on claim 18 rather than the claim 19. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 11 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Salsburry (US 20080294291 A1).

Regarding claim 1, Salsburry teaches a controller for heating, ventilation, or air conditioning (HVAC) equipment, the controller comprising a processing circuit [computer of supervisory controller 404, fig. 4, para. 0042] configured to:
 perform a first optimization [first time actions performed at supervisory controller. PHOSITA also knows supervisory controller of the HVAC system uses some model to perform its control tasks, see US 20140337256, para. 0037, US20140277760, para. 0061, as example evidence] to generate a first set of control decisions1 [“data (e.g., a setpoint) from communications link 420” provided at every cycle to the controllers 410/414 via network 420 for “the original setpoints”] at a plurality of time steps for HVAC equipment comprising waterside HVAC equipment [“chiller or boiler”] that consume one or more resources from utility providers to generate a heated or chilled fluid and airside HVAC equipment [“VAV box”, AHU] that receive the heated or chilled fluid from the waterside HVAC equipment and use the heated or chilled fluid to heat or cool a supply of airflow for a building [“a building 12 having a plurality of building devices 13”] ([0028, 0038, 0043, 0049]); 
perform a second optimization [section round of action at supervisory controller when performing “continually repeat to constantly adjust the setpoints”] subject to a constraint based on [“new setpoints are created using values and functions associated with old measurements”] a result of the first optimization to generate a second set of control decisions [adjusted setpoints] for the HVAC equipment ([0046, 0059]);
combine [analyzing the setpoints and other data to determine “amount of the override may then be calculated (step 808)”] the first set of control decisions and the second set of control decisions to generate a combined set of control decisions for the HVAC equipment, the second set of control decisions at least partially overriding [“Based on the analysis, the system may determine if setpoints should be overridden” and determining the adjusted setpoints based on the amount of the override] the first set of control decisions in the combined set of control decisions ([0046, 0057, 0061]); and
 operate the HVAC equipment in accordance with the combined set of control decisions ([0046, 0061]).

Regarding claim 11, Salsburry teaches invention of this claim for the similar reasons as in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salsbury in view of Patel et al. [Patel] (US 20180004172 A1, Pub. Date: January 4, 2018, outside the grace period since filing date of the claims 2- 10 & 12- 20 are accorded as 2019/12/18 as discussed above under Priority section).

Regarding claim 2, as discussed above in claim 1, Salsburry teaches performing a first optimization to generate a first set of control decisions at the supervisory controller, wherein the supervisory controller also can be implemented as a virtual supervisory controller configured to supervise multiple control loops for both waterside equipment (Chiller or boiler) and airside equipment (VAV box) ([0042-0043]).
However, Salsburry is silent on disclosing decomposing its combined optimization problem for the HVAC system as claimed. Thus, Salsburry does not teach:
wherein performing the first optimization comprises:
decomposing a combined optimization problem for the waterside HVAC equipment and the airside HV AC equipment into a waterside dual subproblem for the waterside HV AC equipment and an airside dual subproblem for the airside HV AC equipment; and solving both the waterside dual subproblem and the airside dual subproblem independently.
Patel is directed to a building HVAC control system that uses a model predictive control (MPC) to optimize the cost of energy consumed by the HVAC system ([001]). Specifically, Patel discloses a controller for heating, ventilation, or air conditioning (HV AC) equipment, the controller comprising a processing circuit configured to:
equipment of “waterside system 20” like chiller] that consume one or more resources from utility providers to generate a heated or chilled fluid and airside HV AC equipment [equipment of “airside system 130” like VAVs, AHUs] that receive the heated or chilled fluid from the waterside HV AC equipment and use the heated or chilled fluid to heat or cool a supply of airflow for a building ([0108-0112]),
wherein performing the first optimization comprises:
decomposing a combined optimization problem [“low-level optimization problem can be further decomposed into a low-level waterside optimization problem and one or more low level airside optimization problems”. Here, “low-level optimization problem” is a combined optimization problem and is being decomposed in two problems for waterside and airside equipment] for the waterside HVAC equipment and the airside HV AC equipment into a waterside dual subproblem [for two or more airside equipment as shown in fig. 6] for the waterside HV AC equipment and an airside dual subproblem [for two or more airside equipment as shown in fig. 6] for the airside HV AC equipment, and solving both the waterside dual subproblem and the airside dual subproblem independently ([0048-0049, 0118-0121]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Patel and Salsbury because they both are related to optimizing operating of a HVAC system having both the waterside equipment and airside equipment and (2) modify the system of Salsbury to use the technique of Patel to decompose a combined optimization 

Regarding claim 12, Salsbury in view of Patel teaches/suggests invention of this claim for the similar reasons set forth above in claim 2.

Claim(s) 5, 8, 10, 15, 18, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salsbury in view of Barooah et al. [Barooah] (US 20160261116 A1).
Regarding claim 5, Salsbury further teaches the controller of Claim 1, wherein the first optimization comprises an integrated waterside and airside optimization that generates control decisions [outputs of the supervisory controller 404 for controlling “temperature targets (e.g., setpoints) for building zones 440, 442” and “control a flow (e.g., from a chiller or boiler), humidity, or other building setting”] for both [here, the supervisory controller controls not only fans/VAVs known as airside equipment but also controls the flow of chillers or boiler which are known as waterside equipment. Thus, this action can be called integrated optimization under BRI] the waterside HV AC equipment and the airside HVAC equipment 
However, Salsbury is silent on stating the controller 404 to use a thermal model of the building and a simplified resource consumption model for the waterside HVAC equipment to generate first set of control decisions as claimed.
Barooah is directed to using a controller like controller 202 [analogous to controller 404 of Salsbury in fig. 4] to control or vary instantaneous power consumption in the pluralities of HVAC components [“power consumption component 204” that includes one fan and/or at least one chiller] installed in a customer premise [like 106A] based on a regulatory signal received from a grid controller 108 (figs. 1-2, [0046, 0051-0054, 0119]). Specifically, Barooah teaches a controller [controller 202, fig. 2] configured to perform a first optimization to generate a first set of control decisions at a plurality of time steps for HV AC equipment [power consumption component 204 of fig. 2 which includes waterside and airside devices, see para. 0054], wherein the first optimization comprises an integrated [“power consumption components regulated… such as a combination of at least one fan and at least one chiller”] waterside and airside optimization that generates control decisions for both [“vary the instantaneous power consumption in chiller and fan to provide ancillary service”, see para. 0119] the waterside HV AC equipment [“chiller”] and the airside HVAC equipment [“fan”, VAV] using (a) a thermal model [“a simplified thermal model of the building may be used which is based on the aggregate building temperature T(t)”] of the building and (b) a simplified resource [“power consumed P(t) is the sum of fan power and chiller power” of para. 0135] consumption model [“An exemplary simplified model of some of these components”, wherein “these components” refer to “one or more power consumption components, such as a power consumption component 204” of para. 0052, which includes one or more chillers] for the waterside HVAC equipment ([0037, 20054, 0060, 0075, 0083, 0218]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Barooah and Salsbury because they both are related to controlling operating of both electrical components of waterside and airside subsystems of a HVAC system installed in a commercial building and (2) modify the system of Salsbury to use a thermal model of the building and a simplified resource consumption model of the waterside HVAC equipment (chiller) while determining the pluralities of the first set of control decisions and transmitting them simultaneously to the airside equipment and waterside equipment as in Barooah. Doing so the HVAC system of the Salsbury can vary operation of the both the airside equipment and waterside equipment to provide ancillary services to the power grid that provides electric power to the Salisbury’s HVAC system without impacting a comfort level of occupants of the building and without disrupting normal operation of the building (Barooah, [0063]).

Regarding claim 8, while Salsbury teaches of performing first optimization to provide first set of control decision in a HVAC system of a large building [“large warehouse” with multi-zones like building 12] ([0010, 0028]), it is silent about its optimization to further comprises  using a simplified surrogate model of the waterside 
Barooah is directed to using a controller like controller 202 [analogous to controller 404 of Salsbury in fig. 4] to control or vary instantaneous power consumption in the pluralities of HVAC components [“power consumption component 204” that includes one fan and/or at least one chiller] installed in a customer premise [like 106A] based on a regulatory signal received from a grid controller 108 (figs. 1-2, [0051-0054, 0119]). Specifically, Barooah teaches/suggests a controller [controller 202 of fig. 2] for heating, ventilation, or air conditioning (HV AC) equipment, the controller comprising a processing circuit configured to:
perform a first optimization [actions performed by the controller 202] to generate a first set of control decisions [control signal 210 that can “modify at least one operating parameter of power consumption component 204”] at a plurality of time steps for HV AC equipment [component 204, fig. 2, wherein the component 204 represents “multiple power consumption components”] comprising waterside HV AC equipment [“chiller”]  that consume one or more resources from utility providers to generate a heated or chilled fluid and airside HV AC equipment [“fan”, VAV] that receive the heated or chilled fluid from the waterside HV AC equipment and use the heated or chilled fluid to heat or cool a supply of airflow for a building [premises 106A] (Fig. 1, [0018, 0037, 0054-0061, 0068]);
using of “An exemplary simplified model of some of these components”, wherein these components refer to Fan, AHU, Chiller, Furnace etc.,] of the waterside HVAC equipment and the airside HVAC equipment to generate the first set of control decisions [“different parameters of operation of the devices, and/or different devices, modulated to adjust power consumption over different time scales”] at the plurality of time steps within a first prediction horizon and to predict a state of the HVAC equipment or a state of the building at one or more of the plurality of time steps within the first prediction horizon ([0031, 0037, 0065, 0071-0076, 0083]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Barooah and Salsbury because they both are related to controlling operation of HVAC components of a commercial building and (2) modify the system of Salsbury to use simplified surrogate model of waterside and airside equipment of Salsburry while generating its first set of control decisions and use this model to predict state of the building or HVAC equipment as in Barooah. Doing so the HVAC system of the Salsbury can provide ancillary services to the power grid that provides power to the Salisbury’s HVAC system without impacting a comfort level of occupants of the building and without disrupting normal operation of the building (Barooah, [0031, 0063]).

Regarding claim 10, Salsbury in view of Barooah further teaches/suggests the controller of Claim 8, wherein the simplified surrogate model comprises one or more 
removing at least one constraint of the full model;
increasing a length of the plurality of time steps within the first prediction horizon;
combining a plurality of zones of the building into a single aggregate zone ([0072-0076, 0087]); or
removing at least one variable of the full model.

Regarding claim 15, 18, & 20, Salsbury in view of Barooah teaches/suggests invention of these claims for the similar reasons set forth in claims 5, 8, & 10 respectively.

Claims 7 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable Salsbury in view of Barooah as applied to claim 5 & 15 above, and further in view of Villani et al. [Villani] (WO2018067853 A1, Pub. Date: April 12, 2018). The publication date of Villani reference is outside the grace period from the filing date of these claim(s)). The US 20200049394 A1 is used for citation purpose since this is US equivalent document with the cited WO2018067853A1.
Regarding claim 7, while Salsbury in view of Barooah teaches of using simplified resource consumption model for the waterside HVAC equipment, it fails to teach how these models are generated/produced or can be produced. Thus, Salsbury in view of Barooah the processing circuit further configured to generate the simplified resource consumption model for the waterside HVAC equipment by performing a plurality of waterside optimizations to determine amounts of resource consumption of the waterside HVAC equipment required to serve a plurality of different combinations of airside loads.
Villani is directed to a system and method for determining an efficiency of waterside equipment [Chillers] used in a HVAC system by measuring efficiencies as the waterside equipment operates and providing the information to a building automation system ([0002]). Specifically, Villani teaches/suggests the processing circuit [“building automation system 24”] further configured to generate the simplified resource consumption model [“efficiency curve 64 (FIG. 3) for a chiller 60”, “quickly produce a curve that reasonably accounts for the expected capacity”] for the waterside HVAC equipment [“chillers”] by performing a plurality of waterside optimizations to determine amounts of resource consumption of the waterside HVAC equipment required to serve a plurality of different combinations [“wide variations in cooling loads”] of airside loads ([0027, 0036, 0051-0051, 0068]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Villani and Salsbury in view of Barooah because they both are related to using simple models of waterside HVAC equipment and (2) modify the system of Salsbury in view of Barooah to use the technique of Villani to generate/produce its utilized  simplified model of the waterside HVAC equipment. Villani teaches an exemplary technique for Salsbury in view of Barooah how the used resource consumption models/curves can be quickly produced and can be improved/trained to adapt with various conditions or seasons (Villani, [0042]).
Regarding claim 17, Salsbury in view of Barooah and Villani teaches/suggests invention of this claim for the similar reasons as set forth above in claim 7.
Allowable Subject Matter
Claims 3- 4, 6, 9, 13-14, 16, & 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Specifically, with respect to claims 3- 4, 6, 9, 13-14, 16, & 19, prior arts of the record individually or in a proper combination does not teach or fairly suggest additional limitations recited in these claims when viewed as whole.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Raman et al. (US 20120296480 A1) teaches forming an integrated waterside and airside optimization that generates control decisions [“the AHU set point schedule, the chiller set point is also predicted and optimized”] for both the waterside HV AC equipment and the airside HVAC equipment ([0027, 055]).
2) Wenzel et al. (US 20190219293 A1) teaches decomposing a large optimization problem of the HVAC system into pluralities of manageable sub-problems ([0121-0122]).
primal-dual interior point method for an SDP relaxation (Abstract, [0025]).

Contacts	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note the claim does not necessarily require the control decisions have to be control decisions for both the waterside and airside equipment. Put differently, the generated control decisions can only be either for the waterside equipment or airside equipment or for both the waterside and airside equipment. 
        2 “It should also be appreciated that one component 204 is shown by way of example only, and it should be appreciated that multiple power consumption components may be controlled by controller 202.”